cca_2019032515095652 id uilc number release date from sent monday date pm to cc bcc subject re certificate of discharge - taxpayer's ability to designate payment-s the irm language you cited in your memo remained in dollar_figure until in bounced to in there was a huge overhaul of irm dollar_figure in the discharge topic was moved to the application of payments in the best interest of the government language was included in irm and the current version of the irm reads post all payments received in conjunction with certificate applications on the date of receipt note as stated in the conditional commitment letter issuance of the certificate is conditioned upon the taxpayer’s agreement that payments will be applied in the best interest of the government as determined by the service irm generally taxpayers can designate voluntary payments but i’ve always understood that to be a general_rule irm states that normally voluntary payment designations will be honored by the service but all discharges with the exception of b discharges are at the discretion of the service so while taxpayers may generally designate voluntary payments as they wish they cannot if that want a discharge that the service is not required to give so i don’t think the question is whether the irs is going to accept the payment designation in exchange for the certificate of discharge after all the service is not the party seeking the discharge i think the question is whether the taxpayer is willing to accept the service’s terms in order to get the discharge if you would like to discuss this please let me know
